985 So. 2d 1225 (2008)
Jason S. RAMBEAU, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-1937.
District Court of Appeal of Florida, Fourth District.
July 16, 2008.
Jason S. Rambeau, Arcadia, pro se.
No appearance required for appellee.
PER CURIAM.
The order denying appellant's rule 3.800(a) motion is affirmed without prejudice for appellant to file a new motion that indicates where in the court file or jail *1226 records information can be located that shows he is entitled to additional credit for jail time served. Warren v. State, 980 So. 2d 1204 (Fla. 4th DCA 2008); Trapkin v. State, 830 So. 2d 172 (Fla. 4th DCA 2002). If appellant files a new motion, the trial court should consider the jail records in determining whether appellant is entitled to relief.
Affirmed.
FARMER, TAYLOR and MAY, JJ., concur.